 
 
 
AMENDMENT NO. 1 TO THE
NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO 1996 PLAN, AS AMENDED


THIS AMENDMENT NO. 1 TO NONQUALIFIED STOCK OPTION AGREEMENT PURSUANT TO 1996
PLAN, AS AMENDED (this “Amendment No. 1”) is made as of June ____, 2011, by and
between Century Aluminum Company (the “Company”) and _____________ (the
“Participant”).


WHEREAS, the Company and the Participant are parties to a Nonqualified Stock
Option Agreement, dated ________________, 20__, pursuant to which the Company
granted options to purchase the Company’s common stock to the Participant (the
“Agreement”); and


WHEREAS, the Company and the Participant desire to amend the Agreement as set
forth herein.
 
 
NOW, THEREFORE, the parties agree as follows:


1.  Section 3 of the Agreement is hereby modified by revising the language
beginning with “provided, however,” to read as follows:


“provided, however, that notwithstanding anything set forth herein to the
contrary, including any provision of Section 5, upon a Change in Control of the
Company, this Option shall, as provided in the Plan, immediately vest and become
and remain exercisable in full during the remaining term of the Option.”


2.  Except as amended hereby, the Agreement shall remain in full effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above, to be effective immediately.




CENTURY ALUMINUM COMPANY
 
PARTICIPANT:
           
By:  William J. Leatherberry
   
Its:  Executive Vice President, General Counsel and Secretary
   


